Moyer, C.J.,
dissenting.
{¶ 16} I respectfully dissent from the sanction imposed on respondent by the majority. We have held as syllabus law that “[w]hen an attorney engages in a course of conduct that violates DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.” Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237. Only rarely do mitigating facts warrant variation from this rule. On the facts of this case, I would impose a six-month actual suspension, as recommended by relator.
O’Connor, J., concurs in the foregoing dissenting opinion.